DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite for a “second current portion” but there is no proper context for such “second” current portion in absence of a first current portion. It is unclear if there is a first current that would be different from the second current portion. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7 and 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-24 of U.S. Patent No. 10,792,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US ‘752 show the recited elements of claim 1 including at least one power supply providing a current waveform, a controller, a contact tip assembly with a first exit orifice and a second exit orifice wherein a first wire electrode and a second wire electrode are shown by the first and second consumables that are delivered through the respective orifices which would also including a hole or a bore, a current due to the current waveform flowing to a bridge droplet through both the first wire electrode and the second wire electrode wherein the current flows from the bridge droplet to a workpiece during a deposition operation. While claim 1 is not identical, claim 1 is deemed anticipated by more detailed claims of US Patent ‘752 wherein the pending claim 1 is also deemed obvious variations of the claims of US Patent ‘752. 
The claims of US Patent ‘752 also shows an orientation/angle of the exit orifices between +15 to -15 degrees that would encompass the exit orifices being substantially perpendicular to a travel direction of the contact tip, and the US Patent also shows the distance S being 1.75-2.25 times the diameter of the consumable/electrode which would teach for the exit orifice having the substantially same ratio of being 175-225% which would encompass the claimed range. Also, the recited deposition rate and the current waveform having the second current portion including a background current portion would also have been obvious variants of the US ‘752 as the deposition rate would have been a manner of operating the device wherein the current waveform having the .   
Claims 2, 3, 8-25 and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,792,752 in view of O’Donnell (US 2007/0158324). The patented claims of US Patent ‘752 show the recited elements except for at least one wire feeder. 
O’Donnell shows a plurality of wire feeder for feeding a first wire electrode and a second wire electrode wherein a wire feed speed of the first wire electrode is different from a wire feed speed of the second wire electrode (para [0031]) so that the rate of melting of the electrodes can be further controlled at the desired optimum level. 
In view of O’Donnell, it would have been obvious to one of ordinary skill in the art to adapt Patent ‘752 with at least one wire feeder for feeding the first and second wire electrodes, including controlling different wire feed speeds, so that that the rate of melting of the electrodes can be further controlled to predictably achieve a deposition rate desired by the user. 
The claims of US Patent ‘752 also shows an orientation/angle of the exit orifices between +15 to -15 degrees that would encompass the exit orifices being substantially perpendicular to a travel direction of the contact tip, and the US Patent also shows the distance S being 1.75-2.25 times the diameter of the consumable/electrode which would teach for the exit orifice having the substantially same ratio of being 175-225% which would encompass the claimed range. Also, the recited deposition rate and the current waveform having the second current portion including a background current portion would also have been obvious variants of the US ‘752 as the deposition rate would have .   
Allowable Subject Matter
Claims 1-34 would be allowable, along with a terminal disclaimer to overcome the double patenting rejection, and if rewritten or amended to also overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments, see the applicant’s response, filed 1/4/22 along with the supplemental response of 2/11/22 , with respect to the rejection(s) of claim(s) under the applied art rejection, except for the double patenting rejection, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under the rejected under 35 U.S.C. 112(b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SANG Y PAIK/Primary Examiner, Art Unit 3761